internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-115895-99 date date legend x y z a b d1 d2 d3 d4 this letter responds to your letter dated date written on behalf of x requesting rulings under sec_1362 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations facts according to the information submitted x was incorporated on d1 with a and b as its sole shareholders x elected subchapter_s status effective d2 y and z were incorporated on d3 and d4 respectively all of y’s stock was issued to z y and z have not had any operations or taxable_income since their incorporation on d4 pursuant to a plan_of_reorganization a and b exchanged their stock in x for all of the stock in z and as a result z became a holding corporation with x and y as its wholly-owned subsidiaries and with a and b as its sole shareholders plr-115895-99 it was intended that z would elect subchapter_s status and qualified_subchapter_s_subsidiary qsub status for x and y effective d4 however the elections were never filed law sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year sec_1361 provides that the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation if percent of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the preamble to the final qsub regulations provides that taxpayers should continue to follow notice_97_4 when making a qsub election until the new qsub election form is published preamble to t d f_r date sec_1_1361-3 of the income_tax regulations provides that a qsub election will be effective on the date specified on the election form or on the date the election form is filed if no date is specified the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of the filing sec_1_1361-3 provides that an extension of time to make a qsub plr-115895-99 election may be available under the procedures applicable under sec_301_9100-1 and sec_301_9100-3 of this chapter under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion after applying the law to the facts submitted and the representations made we conclude that z has established reasonable_cause for not making a timely s election and is eligible for relief under sec_1362 accordingly if z makes an election to be an s_corporation by filing with the appropriate service_center within days following the date of this letter a completed form_2553 containing an effective date of d4 for the election then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center we also conclude that good cause has been shown and the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result z is granted an extension of time to make qsub elections for x and y until sixty days following the date of this letter a copy of this letter should be attached to the form_966 filed with the service_center for each election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether z is an s_corporation or whether x and y are qsubs for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-115895-99 sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
